EXHIBIT 10.1
 
DEVELOPMENT AGREEMENT


THIS DEVELOPMENT AGREEMENT (“Agreement”), made and entered into effective as of
October 1, 2006 (the “Effective Date”), by and between BP AMERICA PRODUCTION
COMPANY (“BP”), a Delaware corporation, with an office at 501 Westlake Park
Boulevard, Houston, Texas 77079, and TRUE NORTH ENERGY CORP. (“Company”), a
Nevada corporation, with an office at 1200 Smith Street, 16th Floor, Houston,
Texas 77002 (individually, a “Party” and collectively, the “Parties”).


WITNESSETH:


WHEREAS, BP owns those certain oil, gas and mineral leases set forth in Exhibit
“A” (the "Leases") covering the Contract Area; and


WHEREAS, subject to the terms, provisions and conditions set forth below,
Company will pay a disproportionate 16.67% of the Drilling Costs for the BP
America Production Company - O. Jarreau Heirs No. 1 well (the “Initial Well”)
being drilled at the location shown on the plat attached as Exhibit “C”, and in
return BP will assign to Company a 12.5% interest in the Initial Well and the BP
Interests, limited as to those depths between the surface and the stratigraphic
equivalent of the Objective Zone, all as further provided in this Agreement


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter contained, to be kept and performed by the Parties, it is
hereby agreed by and between the Parties as follows:


ARTICLE I
DEFINITIONS


Each capitalized term in this Agreement has the meaning given to it in this
Article. All defined terms include the singular and the plural. All references
to: Articles and Sections refer to Articles and Sections in this Agreement, and
Exhibits refer to Exhibits attached to this Agreement.


1.1 “A/B Shale” means that stratum of shale deeper than the base of the
Tuscaloosa A sands, being the stratigraphic equivalent of the shale seen deeper
than the base of the deepest Tuscaloosa A sand as seen at 20,730 feet
(electrical log measurement) for the Chevron U.S.A. Inc. - Lowman-Merrick No. 2
well, located in Section 44, Township 5 South, Range 9 East, Pointe Coupee
Parish, Louisiana.


1.2 “Additional Well” means a well, other than the Initial Well or a Substitute
Well, drilled on the Contract Area after Company earns its proportionate share
of the BP Interests in accordance with Section 4.1.

 
 

--------------------------------------------------------------------------------

 

1.3 “Affiliate” of a Party means (i) the parent company thereof or (ii) any
Person directly or indirectly controlled by, controlling, or under common
control with that party (for the purposes of this definition, ownership of fifty
percent (50%) or more of the stock, equity or property of such Person, or having
the right to appoint fifty percent (50%) or more of the members or owner
representatives of such Person are examples of forms of control).


1.4 “AFE” means an Authority for Expenditure prepared by a Party for the purpose
of estimating the costs to be incurred in conducting an operation on a well
subject to this Agreement and for providing such other information as may be
specifically set forth elsewhere in this Agreement.


1.5 “Agreement” has the meaning given to it in the preamble.


1.6 “BP” has the meaning given to it in the preamble.


1.7 “BP Interests” means the Leases and BP’s right to obtain, acquire or
otherwise earn certain interests in the Contract Area pursuant to that certain
Farmout Agreement, dated April 18, 2006, by and between Chesapeake Investments,
Chesapeake Louisiana, L.P., TLW Investments, Inc., and BP, a copy of which is
attached hereto as Exhibit “I”.


1.8 “BP GROUP” means the following Persons, individually and collectively: BP
and its Affiliates and the officers, directors, employees, agents, and
representatives of all of those Persons.


1.9 “Carried Interests” has the meaning given to it in Section 5.7.


1.10 “Casing Point” means the time when (a) a well has been drilled to the
Objective Zone, (b) all logs, tests, and evaluations have been completed and the
results thereof have been furnished to the Parties, and (c) a recommendation has
been made whether to run and set production casing and attempt to Complete the
well as a producer or to abandon the well as a dry hole.


1.11 “Company” has the meaning given to it in the preamble.


1.12 “Complete” or “Completion” or “Completing” means a single operation
intended to complete a well as a producer of oil and/or gas in one or more
Zone(s), including, but not limited to, the setting of pipe/production lining
and casing tie-back, installing tubing, wellhead and tree, perforating, plugging
back, well stimulation, and testing.


1.13 “Completion Costs” means the actual costs and expenses incurred in
Completing a well subject to this Agreement.

 
-2-

--------------------------------------------------------------------------------

 

1.14 “Contract Area” means the geographic area (covering all depths) defined by
the following Units or proposed Units, when and if they may be approved: (a) the
640-acre Moore Sams Field 18,100’ TUSC RA SUK, created by the State of Louisiana
Office of Conservation Order No. 1063, effective May 1, 1979, as it may be
amended from time to time; (b) the 1280-acre Judge Digby Field U TUSC RA SUM,
created by State of Louisiana Office of Conservation Order No. 1046-A-4,
effective November 20, 1984, as it may be amended from time to time; and (c) the
proposed 1280-acre Judge Digby Field U TUSC RA SUO, as set forth in BP’s
application dated July 18, 2006, to create such Unit (among others) and pending
before the Commissioner of the Office of Conservation within the State of
Louisiana Department of Natural Resources. The “Contract Area”, as it exists
now, is outlined in red on the plat attached as Exhibit “B”, but in the event of
any conflict between the definition set forth in the preceding sentence and
Exhibit “B”, the definition set forth in the preceding sentence shall govern and
control.


1.15 “Data” means 3D seismic data, in whatever form (reels, paper, film, tape,
magnetic or electronic, covering the Contract Area.


1.16 “Data Owner” means a Third Party who owns the Data.


1.17 “Deep Test Well” has the meaning given to it in Section 6.1.


1.18 “Drilling Costs” means the actual costs and expenses incurred in drilling a
well subject to this Agreement beginning with the initiation of preliminary site
preparation activities through and including logging, testing and evaluating the
well prior to recommending whether to attempt a Completion. Drilling Costs shall
include, but shall not be limited to, the costs and expenses associated with
permitting, preparing the site, drilling to the Objective Zone, and evaluating
any Zone(s) in such well to which a Completion may be attempted. Drilling Costs
shall also include brokerage, abstracting, and reasonable attorney fees related
to the preparation of drilling title opinions for such well. Drilling Costs
shall not include the cost to plug and abandon any well, including a dry hole,
and shall not include any Completion Costs.
 
1.19 “Earned Zone” has the meaning given to it in Section 4.1.


1.20 “Estimated Drilling Costs” has the meaning given to it in Section 2.1.


1.21 “Effective Date” has the meaning given to it in the preamble.


1.22 “Exhibits” has the meaning given to it in Section 17.6.


1.23 “Force Majeure” has the meaning given to it in Section 10.1.


1.24 “Initial Well” has the meaning given to it in the recitals.


1.25 “Insurance Requirements” has the meaning given to it in Exhibit “G”.

 
-3-

--------------------------------------------------------------------------------

 



1.26 “Intermediate Casing Point” means the time when (a) the Initial Well has
been drilled to the A/B Shale, (b) all logs, tests, and evaluations have been
completed and the results thereof have been furnished to the Parties, and (c) a
recommendation has been made whether to continue drilling the Initial Well to
the Objective Zone or to abandon the Initial Well as a dry hole. 


1.27 “Leases” has the meaning given to it in the recitals.


1.28 “Objective Zone”, with respect to the Initial Well, means the base of the
Tuscaloosa B-1 sand, being the stratigraphic equivalent of the base of the
Tuscaloosa B-1 sand as seen at 20,706 feet (electrical log measurement) for the
Amoco Production Company - Parlange No. 8 well, located in Section 45. Township
5 South, Range 9 East, Pointe Coupee Parish, Louisiana, or twenty-one thousand
two hundred fifty feet measured depth (21,250’ MD), whichever occurs first in
the Initial Well. The term “Objective Zone”, with respect to any Substitute Well
or Additional Well, means the deepest Zone to which the Substitute Well or
Additional Well is proposed to be drilled as provided in the relevant AFE for
such well.


1.29 “Operating Agreement” has the meaning given to it in Section 5.5.


1.30 “Partial Assignment” has the meaning given to it in Section 4.1.


1.31 “Partial Interest” has the meaning given to it in Section 4.2.


1.32 “Party” and “Parties” have the meaning given to them in the preamble.


1.33 “Person” means any individual or entity, in the broadest sense possible,
including but not limited to a corporation, partnership, limited partnership,
limited liability company, trust, trustee, association or unincorporated
organization.


1.34 “Plants” has the meaning given to it in Section 5.6.


1.35 “Properties” mean all of BP’s right, title and interest (real or immovable,
personal or movable, mixed, contractual or otherwise), as of the Effective Date,
in, to and under or derived from the following:
 

 
(a)
the Leases, as well as the production of oil, gas or other hydrocarbon
substances attributable thereto;




 
(b)
all unitization, communitization and pooling declarations, orders and agreements
(including all units formed by voluntary agreement and those formed under the
rules, regulations, orders or other official acts of any governmental entity or
tribal authority having jurisdiction) to the extent they relate to the Initial
Well and any


 
-4-

--------------------------------------------------------------------------------

 

Additional Well, or the production of oil, gas or other hydrocarbon substances
attributable thereto;



 
(c)
all product sales contracts, processing contracts, gathering contracts,
transportation contracts, easements, rights-of-way, servitudes, surface leases,
subsurface leases, farm-in and farm-out contracts, areas of mutual interest,
operating agreements, balancing contracts and other contracts, agreements and
instruments to the extent they relate to the Initial Well and any Additional
Well, or the production of oil, gas or other hydrocarbon and non-hydrocarbon
substances attributable thereto;




 
(d)
all personal or movable property, improvements, fixtures and other
appurtenances, to the extent situated upon and exclusively used, or situated
upon and held exclusively for use in connection with ownership, operation,
maintenance or repair of the interests described in the Leases, or production of
oil, gas or other hydrocarbon and non-hydrocarbon substances attributable
thereto, including all wells (whether producing, shut-in, injection, disposal,
water supply or plugged and abandoned), gathering and processing systems,
platforms, buildings, pipelines, compressors, meters, tanks, equipment,
machinery, tools, utility lines, permits, licenses, imbalances and suspense
funds; and

 

 
(e)
all partnerships (tax, state law or otherwise) affecting any of the items
enumerated above.



1.36 “Rig Release Date” has the meaning given to it in Section 3.2.


1.37 “Seismic Use Agreements” means those agreements between BP and the Data
Owner governing BP’s rights and obligations concerning the Data.


1.38 “Substitute Well” means a well proposed within one (1) year of the Rig
Release Date and drilled by BP within the Contract Area, all in accordance with
Section 3.2.


1.39 “Third Party” means a Person other than a Party or an Affiliate of a Party.


1.40 “Unit” means a compulsory unit established by the Commissioner of the
Office of Conservation within the State of Louisiana Department of Natural
Resources pursuant to Chapter 39 of Part XIX of Title 43 of the Louisiana
Administrative Code, as same may be amended from time to time.


1.41 “Well Information” has the meaning give to it in Section 2.2

 
-5-

--------------------------------------------------------------------------------

 

1.42 “Zone” or “Zone(s)” means a stratum of earth containing or thought to
contain a common accumulation of oil and/or gas separately producible from any
other common accumulation of oil and/or gas.


ARTICLE II
DRILLING AND COMPLETING THE INITIAL WELL


2.1  BP has commenced drilling operations for the Initial Well, and, except as
provided elsewhere in this Agreement, BP shall continue drilling the Initial
Well with due diligence to the Objective Zone and perform all logging and
testing operations to which the Parties agree. Company shall pay 16.67% of the
Drilling Costs of the Initial Well, regardless of whether the Initial Well is
successfully drilled to the Objective Zone. BP has estimated that Drilling Costs
will be approximately FIFTEEN MILLION, SEVEN HUNDRED THOUSAND DOLLARS
($15,700,000) (the “Estimated Drilling Costs”) for the Initial Well. Company
shall pay its share of Estimated Drilling Costs, being TWO MILLION, SIX HUNDRED
SEVENTEEN THOUSAND, ONE HUNDRED NINETY DOLLARS ($2,617,190) at execution of this
Agreement via wire transfer according to the wiring instructions set forth in
Exhibit “J”, but Company will pay its share of actual Drilling Costs in
accordance with this Article II and Section 5.4.


2.2 When Intermediate Casing Point is reached in the Initial Well, BP shall give
written notice to Company of such occurrence, and such notice shall state
whether BP will continue drilling the Initial Well to the Objective Zone or
whether BP will abandon the Initial Well as a dry hole. The notice shall be
accompanied by all well information and data set forth in Exhibit “D” (the “Well
Information”), unless such information has been previously furnished to Company.
If BP reaches Intermediate Casing Point and proposes to abandon the Initial Well
as a dry hole, (i) BP shall plug and abandon the Initial Well in accordance with
Section 2.7, and (ii) Company shall have no right or option to takeover the
Initial Well.


2.3 When and if Casing Point is reached in the Initial Well, BP shall give
written notice to Company of such occurrence, and such notice shall state
whether BP proposes to attempt to Complete the Initial Well as a producer,
whether in the Objective Zone or in a shallower Zone, or to abandon the Initial
Well as a dry hole. The notice shall be accompanied by all Well Information,
unless such information has been previously furnished to Company.



 
(A)
If BP reaches Casing Point and proposes to Complete the Initial Well as a
producer, whether in the Objective Zone or in a shallower Zone, such notice
shall also include a completion AFE. The completion AFE shall include, at a
minimum, an estimate of Completion Costs for the Initial Well. Company shall
have forty-eight (48) hours (exclusive of Saturday, Sunday and holidays) from
receipt of the notice to elect, by written notice, whether it will participate
in accordance with Section 2.4. BP shall not Complete


 
-6-

--------------------------------------------------------------------------------

 

the Initial Well until Company has notified BP in writing whether or not it will
participate or until forty-eight (48) hours (exclusive of Saturday, Sunday and
holidays) have elapsed since Company’s receipt of BP’s notice. Failure to
respond within the time period allowed shall be deemed to be an election not to
participate in the Completion of the Initial Well.



 
(B)
If BP reaches Casing Point and proposes to abandon the Initial Well as a dry
hole, (i) BP shall plug and abandon the Initial Well in accordance with Section
2.7, and (ii) Company shall have no right or option to takeover the Initial
Well.



2.4 If BP proposes to Complete the Initial Well and Company timely elects to
participate in such Completion attempt in accordance with Section 2.3(A),
Company shall pay 12.5% of the Completion Costs associated with the Initial Well
and 12.5% of the cost of any newly acquired surface equipment associated with
the Initial Well beyond the wellhead connections (including but not limited to
stock tanks, separators, treaters, pumping equipment, piping, and metering
devices).
 
2.5 If BP proposes to Complete the Initial Well and Company elects not to
participate in such Completion attempt, or is deemed not to participate, BP may
nonetheless continue with such operation and carry Company’s proportionate part
of Completion Costs. If the Completion attempt is ultimately not successful, BP
shall abandon the Initial Well in accordance with Section 2.7 or propose to
Complete the Initial Well in another Zone under the provisions of Section 2.3
(and Company shall be given another election to participate in such newly
proposed Completion). If the Completion attempt results in the production of oil
and/or gas in paying quantities, the Initial Well shall be operated by BP at the
expense and for the account of BP and other parties who agreed to participate in
the Completion attempt. By electing not to participate in any Completion
attempt, or being deemed not to participate in any Completion attempt, Company
shall be deemed to have relinquished to BP, and BP shall own and be entitled to
receive, all of Company’s interest in the Initial Well and share of production
therefrom until the proceeds of the sale of such share, calculated at the well,
or market value thereof if such share is not sold (after deducting applicable ad
valorem, production, severance, windfall profits, and excise taxes, royalty,
overriding royalty and other interests payable out of or measured by the
production from the Initial Well accruing with respect to such interest until it
reverts), shall equal the total of the following:



 
(A)
thirty-seven and one-half percent (37.5%) of the Completion Costs associated
with the Initial Well and thirty-seven and one-half percent (37.5%) of the cost
of any newly acquired surface equipment beyond the wellhead connections
(including but not limited to stock tanks, separators, treaters, pumping
equipment, piping and metering devices) (i.e., 300% non-consent penalty on a
non-promoted basis); and


 
-7-

--------------------------------------------------------------------------------

 




 
(B)
twelve and one-half percent (12.5%) of the cost of operation of the Initial Well
commencing with first production and continuing until Company’s interest shall
revert to it in accordance with this Section 2.5 (i.e., 100% non-consent penalty
on a non-promoted basis).



2.6 Company shall bear its proportionate part, being twelve and one-half percent
(12.5%), of any severance, production and gathering taxes and any other taxes
imposed or measured by the volume or value of production from the Initial Well,
including, but only by way of illustration, excise taxes and windfall profit
taxes, whether enacted by federal, state or local authority.


2.7 The Initial Well shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk and expense of the parties who
participated in the cost of drilling the Initial Well. Company’s proportionate
share of the cost, risk and expense to plug and abandon the Initial Well shall
be twelve and one-half percent (12.5%).
 
ARTICLE III
SUBSTITUTE WELLS


3.1  If, prior to reaching Casing Point in the Initial Well, BP should encounter
geological or mechanical conditions which render further operations
impracticable or economically infeasible, in the sole reasonable opinion of BP,
BP shall (i) give written notice of such occurrence to Company, and (ii) such
notice shall state whether BP proposes to attempt to Complete the Initial Well
in a shallower Zone or to abandon the Initial Well as a dry hole.



 
(A)
If BP proposes to Complete the Initial Well without reaching the Objective Zone,
such notice shall also include a completion AFE. The completion AFE shall
include, at a minimum, an estimate of Completion Costs for the Initial Well.
Company shall have forty-eight (48) hours (exclusive of Saturday, Sunday and
holidays) from receipt of the notice to elect, by written notice, whether it
will participate in accordance with Section 2.4. BP shall not Complete the
Initial Well until Company has notified BP in writing whether or not it will
participate or until forty-eight (48) hours (exclusive of Saturday, Sunday and
holidays) have elapsed since Company’s receipt of BP’s notice. Failure to
respond within the time period allowed shall be deemed to be an election not to
participate in the Completion of the Initial Well. If BP proposes to Complete
the Initial Well and Company elects not to participate in such Completion
attempt, or is deemed not to participate, BP may nonetheless continue with such
operation and carry Company’s proportionate part of Completion Costs in
accordance with Section 2.5.


 
-8-

--------------------------------------------------------------------------------

 




 
(B)
If BP proposes to abandon the Initial Well as a dry hole, (i) BP shall plug and
abandon the Initial Well in accordance with Section 2.7, and (ii) Company shall
have no right or option to takeover the Initial Well.



3.2 If BP does not drill the Initial Well to the Objective Zone, Company shall
have the right, but not the obligation, for a period of one (1) year from the
date the drilling rig used to drill the Initial Well is removed from the well
site location for the Initial Well (the “Rig Release Date”), to participate in
the drilling of a Substitute Well. BP shall have no obligation to drill a
Substitute Well, and Company shall have no right to propose a Substitute Well.
If and when BP elects to drill a Substitute Well, BP shall provide Company with
an AFE for the Substitute Well. The AFE for the Substitute Well shall include,
at a minimum, the surface and bottomhole location of the Substitute Well, the
Objective Zone, and the estimated costs for the Substitute Well as a dry hole
and as a producer. Company shall have thirty (30) days from receipt of such
written notice to elect whether it shall participate in such Substitute Well.
Failure to respond within the time period allowed shall be deemed to be an
election not to participate in the Substitute Well.


3.3 If BP proposes to drill a Substitute Well and Company timely elects to
participate in such Substitute Well in accordance with Section 3.2, such
Substitute Well shall be treated for all purposes herein as the Initial Well
(including, but not limited to, Company’s obligation to pay 16.67% of the
Drilling Costs for such Substitute Well), except that the Objective Zone for
such Substitute Well shall be governed by the AFE for such Substitute Well.


3.4 If Company elects not to participate in a Substitute Well, or is deemed not
to participate in a Substitute Well, this Agreement shall terminate; provided,
however, (i) BP and Company shall first enter into an operating agreement in the
form of the Operating Agreement, except that Exhibit “A” of such operating
agreement shall be limited to the Partial Interest, and (ii) the expiration or
termination of this Agreement shall not release any of the Parties from any
obligation or liability which accrued prior to such expiration or termination
(including the costs to plug and abandon any well drilled pursuant to this
Agreement) or which, by the terms hereof, is intended to survive such expiration
or termination, including but not limited to Articles I, XI, XII, XIII, XIV, XV,
XVI, and XVII and Sections 5.1 and 5.6, which terms shall survive indefinitely.


ARTICLE IV
EARNING RIGHTS


4.1 When and if the Initial Well is drilled to the Objective Zone and
successfully Completed as a well capable of producing oil and/or gas in paying
quantities, BP shall assign to Company, by partial assignment in the form
attached hereto as Exhibit “E”(the “Partial Assignment”) a twelve and one-half
percent (12.5%)

 
-9-

--------------------------------------------------------------------------------

 

working interest in the Initial Well and a twelve and one-half percent (12.5%)
interest in the BP Interests, but limited as to those depths between the surface
and the stratigraphic equivalent of the base of the Objective Zone (the “Earned
Zone”), plus one hundred feet (100’) vertical easement for operational purposes
only.
 
4.2 If the Initial Well is not drilled to the Objective Zone, for any reason
(including but not limited to a decision at Intermediate Casing Point or a
decision in accordance with Section 3.1), but the Initial Well is successfully
Completed as a well capable of producing oil and/or gas in paying quantities, BP
shall assign to Company, by partial assignment in the form of the Partial
Assignment, a twelve and one-half percent (12.5%) working interest in the
Initial Well and a twelve and one-half percent (12.5%) interest in the BP
Interests, but limited as to the geographic boundaries of the Unit in which the
Initial Well is located and further limited as to those depths between the
surface and the stratigraphic equivalent of the deepest Zone penetrated in the
Initial Well (the “Partial Interest”). BP and Company shall conduct operations
with respect to such Initial Well as if they have entered into the Operating
Agreement until such well or a Substitute Well is drilled to the Objective Zone
or until this Agreement is terminated; provided, however, if this Agreement is
to be terminated without Company earning its proportionate share of the BP
Interests in accordance with Section 4.1, then the Parties shall enter into an
operating agreement in the form of the Operating Agreement but the contract area
of such operating agreement shall be limited to the Partial Interest.


4.3  When and if (i) Company timely elects to participate in a Deep Test Well in
accordance with Section 6.1, and (ii) such Deep Test Well is drilled to the
Objective Zone and successfully Completed as a well capable of producing oil
and/or gas in paying quantities, BP shall assign to Company, by partial
assignment in the form of the Partial Assignment, a twelve and one-half percent
(12.5%) working interest in the Deep Test Well and a twelve and one-half percent
(12.5%) interest in the BP Interests, but limited as to those depths between the
base of the Earned Zone and the stratigraphic equivalent of the base of the
Objective Zone, plus one hundred feet (100’) vertical easement for operational
purposes only.


ARTICLE V
JOINT OPERATIONS


5.1  BP does not own but has a limited non-exclusive right to use the Data in
accordance with the Seismic Use Agreements. Under the Seismic Use Agreements, BP
may not sell, assign, copy, transfer, display, exhibit or in any way reveal the
Data, except as authorized by and in compliance with the provisions of the
Seismic Use Agreements. Therefore, Company’s access to the Data shall be
limited, and may be prohibited all together upon execution of this Agreement,
unless Company obtains the consent or otherwise enters into a seismic license or
seismic use agreement with the Data Owner. BP does not represent or warrant in
any way, and expressly disclaims any representations or warranties, of any kind,
express, implied or

 
-10-

--------------------------------------------------------------------------------

 

otherwise, that it owns the Data or otherwise has the right to provide all or
any portion of the Data to Company.  


5.2 BP shall deliver to Company the Well Information derived from or
attributable to the Initial Well and any Substitute Well and Additional Well, if
such Well Information is acquired, obtained, or performed by BP.


5.3  The Initial Well and each Substitute Well and Additional Well shall be
under the exclusive control of BP and the operation thereof shall be conducted
in a prudent and workmanlike manner. BP shall conduct all its activities under
this Agreement as a reasonable prudent operator, in a good and workmanlike
manner, with due diligence and dispatch, in accordance with good oilfield
practice, and in compliance with applicable law and regulation, but in no event
shall BP have any liability to Company for losses sustained or liabilities or
obligations incurred except such as may result from BP’s gross negligence or
willful misconduct.


5.4 Except as otherwise specifically provided in this Agreement, BP shall
promptly pay and discharge expenses incurred in drilling the Initial Well and
each Substitute Well and Additional Well pursuant to this Agreement and shall
charge Company with its proportionate shares upon the expense basis provided in
Exhibit “C” to the Operating Agreement, whether or not such Operating Agreement
has been executed by the Parties. BP shall keep an accurate record, in
accordance with generally accepted accounting principles, showing expenses
incurred and charges and credits made and received.


5.5 When and if the Initial Well is drilled to the Objective Zone and
successfully Completed as a well capable of producing oil and/or gas in paying
quantities, BP and Company shall enter into an operating agreement attached
hereto as Exhibit “F” (the “Operating Agreement”) covering the Contract Area,
including those depths below the Earned Zone. The Operating Agreement shall be
executed contemporaneously with the Partial Assignment but shall be effective on
April 1, 2006. The Operating Agreement shall apply to all Additional Wells. In
the event of any conflict between the Operating Agreement and this Agreement,
this Agreement shall govern.


5.6 Unless Company elects by thirty (30) days’ prior written notice to BP either
to take in kind or to separately dispose of its share of oil, gas and other
hydrocarbons, BP shall in good faith, to the extent it can do so, cause
Company’s share of production from the Initial Well and each Substitute Well and
Additional Wells to be marketed and sold to either a Third Party or to an
Affiliate of BP in a commercially reasonable manner, which terms shall not be
less than on the same terms and conditions as BP’s share of production from such
wells are sold. It is recognized by the Parties that BP, or its predecessor, has
provided at its cost or made arrangements with Third Parties to provide certain
facilities beyond the wellhead (the “Plants”) needed for producing, storing,
separating, gathering, treating, processing and delivering production from the
Initial Well and each Substitute Well and Additional Well. It is agreed that BP
will

 
-11-

--------------------------------------------------------------------------------

 

continue to make the Plants (as they or any contractual arrangements related
thereto may be modified, changed or upgraded) proportionately available to
handle BP, Company and Third Party production from the Contract Area. It is
understood that a proportionate share of the cost of maintaining and operating
the Plants, including depreciation or rental in lieu of depreciation and actual
Third Party costs, whether on a cash fee basis or on a retained volume basis,
will be allocated to the Parties on a “throughput” basis (being that portion of
such costs relating to the production volumes from the Initial Well or, if
drilled, any Substitute Well or Additional Well, as each may bear to the total
production volumes handled by the Plants, including any Third Party or BP
volumes not produced from the Initial Well or, if drilled, any Substitute Well
or Additional Well). Nothing herein shall be construed to impart, transfer or
convey any ownership interest in the Plants to Company.


5.7 If any lands within the Contract Area contain an interest which is unleased
or leased to a Third Party and such interest must be carried in order to conduct
operations consistent with this Agreement (such Third Party interest being a
“Carried Interest”), Company shall bear twelve and one-half percent (12.5%) of
the Carried Interests in order to conduct such operations.


5.8 At all times while this Agreement is in effect, Company shall carry
insurance of the types and in the minimum amounts set forth in Exhibit “G”. All
such insurance set forth in Exhibit “G” shall specifically name BP as an
additional insured or provide that the insurer shall waive all rights of
subrogation against BP.


ARTICLE VI
DEEP TEST WELLS


6.1 BP shall have the right, but not the obligation, at any time after Company
earns its proportionate share of the BP Interests in accordance with Section
4.1, to propose and drill an Additional Well to a proposed depth deeper than the
base of the Earned Zone (a “Deep Test Well”). When and if BP elects to drill a
Deep Test Well, BP shall provide Company with an AFE for the Deep Test Well. The
AFE for the Deep Test Well shall include, at a minimum, the surface and
bottomhole location of the Deep Test Well, the Objective Zone, and the estimated
costs for the Deep Test Well as a dry hole and as a producer. Company shall have
thirty (30) days from receipt of such written notice to elect whether it shall
participate in such Deep Test Well in accordance with Section 6.3 or make a
separate election to participate in such Deep Test Well if and when BP may
propose to Complete the Deep Test Well within the Earned Zone in accordance with
Section 6.2. Failure to respond within the time period allowed shall be deemed
to be an election to make a separate election to participate in such Deep Test
Well if and when BP may propose to Complete the Deep Test Well within the Earned
Zone in accordance with Section 6.2.


6.2 Unless Company timely elects to participate in drilling the Deep Test Well
to the Objective Zone in accordance with Section 6.1, (i) BP shall drill such
Deep Test

 
-12-

--------------------------------------------------------------------------------

 

Well at its sole cost, risk and expense, and (ii) Company shall have no interest
in the Deep Test Well, or any right to production therefrom, unless and until
such Deep Test Well is successfully Completed within the Earned Zone. If and
when BP elects, at its sole decision, to propose a Completion of such Deep Test
Well within the Earned Zone, Company shall be given an opportunity to
participate in such Completion attempt according to the Operating Agreement, but
only after Company pays to BP a well cost adjustment equal to Company’s interest
in the Zone(s) to be Completed multiplied by the total depreciated value of the
Deep Test Well (including casing and tubing, downhole and wellhead equipment,
and newly acquired surface equipment associated with the Deep Test Well beyond
the wellhead connections). The depreciated value of the Deep Test Well shall be
calculated in accordance with Exhibit “C” of the Operating Agreement.


6.3 If BP proposes to drill and Company timely elects to participate in drilling
the Deep Test Well to the Objective Zone in accordance with Section 6.1, Company
shall pay 16.67% of the Drilling Costs in such Deep Test Well to Casing Point.
When and if Casing Point is reached in the Deep Test Well, BP shall give written
notice to Company of such occurrence, and such notice shall state whether BP
proposes to attempt to Complete the Deep Test Well as a producer, whether in the
Objective Zone or in a shallower Zone, or to abandon the Deep Test Well as a dry
hole. The notice shall be accompanied by all Well Information, unless such
information has been previously furnished to Company.



 
(A)
If BP reaches Casing Point and proposes to Complete the Deep Test Well as a
producer, whether in the Objective Zone or another Zone, such notice shall also
include a completion AFE. The completion AFE shall include, at a minimum, an
estimate of Completion Costs for the Deep Test Well. Company shall have
forty-eight (48) hours (exclusive of Saturday, Sunday and holidays) from receipt
of the notice to elect, by written notice, whether it will participate in
accordance with Section 6.4. BP shall not Complete the Deep Test Well until
Company has notified BP in writing whether or not it will participate or until
forty-eight (48) hours (exclusive of Saturday, Sunday and holidays) have elapsed
since Company’s receipt of BP’s notice. Failure to respond within the time
period allowed shall be deemed to be an election not to participate in the
Completion of the Deep Test Well.




 
(B)
If BP reaches Casing Point and proposes to abandon the Deep Test Well as a dry
hole, (i) BP shall plug and abandon the Deep Test Well in the same manner as the
Initial Well in accordance with Section 2.7, and (ii) Company shall have no
right or option to takeover the Deep Test Well.



6.4 If BP proposes to Complete the Deep Test Well and Company timely elects to
participate in such Completion attempt in accordance with Section 6.3(A),

 
-13-

--------------------------------------------------------------------------------

 

Company shall pay 12.5% of the Completion Costs associated with the Deep Test
Well and 12.5% of the cost of any newly acquired surface equipment associated
with the Deep Test Well beyond the wellhead connections (including but not
limited to stock tanks, separators, treaters, pumping equipment, piping, and
metering devices). Company shall also bear its proportionate part, being twelve
and one-half percent (12.5%), of any severance, production and gathering taxes
and any other taxes imposed or measured by the volume or value of production
from the Deep Test Well, including, but only by way of illustration, excise
taxes and windfall profit taxes, whether enacted by federal, state or local
authority.
 
6.5 If BP proposes to Complete the Deep Test Well and Company elects not to
participate in such Completion attempt, or is deemed not to participate, BP may
nonetheless continue with such operation and carry Company’s proportionate part
of Completion Costs. If the Completion attempt is ultimately not successful, BP
shall abandon the Deep Test Well in the same manner as the Initial Well in
accordance with Section 2.7 or propose to Complete the Deep Test Well in another
Zone under the provisions of Section 6.3 (and Company shall be given another
opportunity to participate in such newly proposed Completion). If the Completion
attempt results in the production of oil and/or gas in paying quantities, the
Deep Test Well shall be operated by BP at the expense and for the account of BP
and other parties who agreed to participate in the Completion attempt. By
electing not to participate in any Completion attempt, or being deemed not to
participate in any Completion attempt, Company shall be deemed to have
relinquished to BP, and BP shall own and be entitled to receive, all of
Company’s interest in the Deep Test Well (but not the Initial Well) and share of
production therefrom until the proceeds of the sale of such share, calculated at
the well, or market value thereof if such share is not sold (after deducting
applicable ad valorem, production, severance, windfall profits, and excise
taxes, royalty, overriding royalty and other interests payable out of or
measured by the production from the Deep Test Well accruing with respect to such
interest until it reverts), shall equal the total of the following:



 
(A)
thirty-seven and one-half percent (37.5%) of the Completion Costs associated
with the Deep Test Well and thirty-seven and one-half percent (37.5%) of the
cost of any newly acquired surface equipment beyond the wellhead connections
(including but not limited to stock tanks, separators, treaters, pumping
equipment, piping and metering devices) (i.e., 300% non-consent penalty on a
non-promoted basis); and




 
(B)
twelve and one-half percent (12.5%) of the cost of operation of the Deep Test
Well commencing with first production and continuing until Company’s interest
shall revert to it in accordance with this Section 6.5 (i.e., 100% non-consent
penalty on a non-promoted basis).


 
-14-

--------------------------------------------------------------------------------

 

ARTICLE VII
TERM AND TERMINATION


7.1 Except as provided in Sections 7.2 and 7.3, this Agreement shall terminate
one (1) year from the Rig Release Date, if such has not been terminated sooner
pursuant to the provisions hereof; provided, however, the expiration or
termination of this Agreement shall not release any of the Parties from any
obligation or liability which accrued prior to such expiration or termination
(including the costs to plug and abandon the Initial Well and any Substitute
Wells and Additional Wells) or which, by the terms hereof, is intended to
survive such expiration or termination, including but not limited to Articles I,
XI, XII, XIII, XIV, XV, XVI, and XVII and Sections 5.1 and 5.6, which terms
shall survive indefinitely.


7.2 Notwithstanding Section 7.1, if the Initial Well is drilled to the Objective
Zone and successfully Completed as a well capable of producing oil and/or gas in
paying quantities, this Agreement shall continue for so long as the Operating
Agreement remains in full force and effect.


7.3  Notwithstanding Section 7.1, this Agreement shall remain in full force and
effect for so long as Company participates in the drilling of a Substitute Well
in accordance with Section 3.2.
 
ARTICLE VIII
ASSIGNMENT; PREFERENTIAL RIGHTS


8.1  The rights and obligations created by this Agreement may not be assigned by
Company, in whole or in part, without first obtaining BP’s written consent under
this Agreement, such consent not to be unreasonably withheld. If BP consents to
an assignment by Company of all or part of its rights and obligations under this
Agreement, it is nevertheless understood and agreed that any such consent shall
not relieve Company of its primary liability for the performance of and
compliance with the terms and provisions hereof, and shall not have the effect
nor be construed to have the effect of waiving this limitation as to future,
further, or additional assignments. Any assignment of the rights and obligations
under this Agreement by Company without the consent of BP shall be voidable by
BP.


8.2 Notwithstanding anything to the contrary in any other agreement, including
the Operating Agreement, should Company desire to sell all or any part of its
interest in the Initial Well, the BP Interests, or any Substitute Well or
Additional Well, Company shall promptly give written notice to BP, with full
information concerning its proposed disposition, which shall include the name
and address of the prospective transferee (who must be ready, willing and able
to purchase), the purchase price, a legal description sufficient to identify the
property, and all other terms of the offer. BP shall then have an optional prior
right, for a period of fifteen (15) days after receipt of such

 
-15-

--------------------------------------------------------------------------------

 

written notice, to purchase for the stated consideration on the same terms and
conditions the interest which Company proposes to sell.
 
ARTICLE IX
NOTICE


9.1 All notices and other communications required or desired to be given
hereunder must be in writing and sent (properly addressed as set forth below) by
(a) certified or registered U.S. mail, return receipt requested, with all
postage and other charges fully prepaid, (b) hand or courier delivery, or (c)
facsimile transmission. Date of service by mail and delivery is the date on
which such notice is received by the addressee and by facsimile is the date sent
(as evidenced by fax machine generated confirmation of transmission); provided,
however, if such date received is a Saturday, Sunday or legal holiday, then date
of receipt will be on the next date that is not a Saturday, Sunday or legal
holiday, and if a facsimile is received after 5:00 pm local time, then date of
receipt will be the next date that is not a Saturday, Sunday or legal holiday.
Each Party may change its address by notifying the other Party in writing of
such address change, and the change will be effective thirty (30) days after
such notification is received by the other Party.


FOR COMPANY:
True North Energy Corp.
1200 Smith Street, 16th Floor
Houston, Texas 77002
Attention: ______________
Fax No.: (832) 553-7244




FOR BP:

 
 
BP America Production Company

501 Westlake Park Boulevard
Houston, Texas 77079
Attention: Tuscaloosa Area Land Negotiator
Fax No.(281) 366-4519


ARTICLE X
FORCE MAJEURE


10.1 If either Party is rendered unable, wholly or in part, by Force Majeure to
carry out its obligations under this Agreement, upon such Party giving notice
and reasonably full particulars of such Force Majeure in writing to the other
Party within a reasonable time after the occurrence of the cause relied upon,
the obligations of such Party, upon giving said notice, so far as such Party’s
ability to perform such obligations are materially affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
and the cause of the Force Majeure as far as

 
-16-

--------------------------------------------------------------------------------

 

possible shall be remedied with all reasonable dispatch. The term "Force
Majeure" means one or a set of circumstances such as an act of God, strike,
lockout or other industrial disturbances, act of the public enemy, war,
terrorism, blockade, riot, lightning, fire, storm, freezing, flood, explosion,
governmental action, delay, restraint or inaction (whether said government's
jurisdiction or authority be actual or assumed), including without limitation,
governmental action or inaction relating to the permitting of wells, and any
other cause, circumstance or condition (except financial) whether of the kind
herein enumerated or otherwise, not reasonably within the control of the Party
claiming Force Majeure. The above requirement that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes, lockouts or other labor difficulty by acceding to the demands of
opponents therein when such course is inadvisable in the discretion of the Party
claiming Force Majeure.


ARTICLE XI
RELATIONSHIP OF THE PARTIES; TAX PARTNERSHIP


11.1 This Agreement does not create, and shall not be construed to create, a
partnership, association, joint venture or fiduciary relationship of any kind or
character between the Parties, and shall not be construed to impose any duty,
obligation, or liability arising from such a relationship by or with respect to
any Party.


11.2 For federal and state income tax purposes only, the Parties shall be
governed by the terms and provisions of the Caribou Prospect Tax Partnership
provisions attached as Exhibit “H”.
 
ARTICLE XII
ENTIRE AGREEMENT AND CORPORATE AUTHORITY


12.1 When executed by the duly authorized representatives of Company and BP,
this Agreement shall constitute the entire agreement between the Parties
regarding the subject matter herein and shall supersede and replace any and all
other writings, understandings, letters of intent or memorandums of
understanding entered into or discussed prior to the execution date hereof.


12.2 The Parties hereto represent that, as of the date of the execution hereof,
they are corporations duly authorized, validly existing and in good standing
under the laws of the state of their incorporation and are qualified and
authorized to do business in the State of Louisiana and that all requisite
corporate power and authority to duly execute, deliver and effectuate this
Agreement have been duly obtained.
 
ARTICLE XIII
LAWS AND REGULATIONS; GOVERNING LAW

 
-17-

--------------------------------------------------------------------------------

 

13.1 Each Party shall comply with and conduct its operations hereunder in
accordance with the Leases, and if applicable, assignment(s) and other
agreements relating to the Properties, and all applicable laws, ordinances,
rules, regulations, and orders of all federal, state and local governmental
authorities having jurisdiction over the operations.


13.2 This Agreement and all matters pertaining hereto shall be governed by and
construed under the laws of the State of Louisiana, except to the extent that
the conflict of law rules of said state would require that the laws of another
state would govern its validity, construction, or interpretation.


ARTICLE XIV
DISCLAIMERS AND LIMITATION OF LIABILITY


14.1 BP hereby expressly disclaims any and all representations and warranties
associated with the Properties, express, statutory, implied or otherwise,
including without limitation: (a) warranty of title, except as expressly
provided in the Partial Assignment, (b) existence of any and all prospects, (c)
geographic, geologic or geophysical characteristics associated with any and all
prospects, (d) existence, quality, quantity or recoverability of hydrocarbon and
non-hydrocarbon substances associated with the Properties, (e) costs, expenses,
revenues, receipts, accounts receivable, accounts payable, suspense fund or gas
imbalances associated with the Properties, (f) contractual, economic or
financial information and data associated with the Properties, (g) continued
financial viability or productivity of the Properties, (h) environmental or
physical condition of the Properties, (i) federal or state income or other tax
consequences associated with the Properties, (j) absence of patent or latent
defects, (k) safety, (l) state of repair, (m) merchantability, and (n) fitness
for a particular purpose; and Company (on behalf of itself and its Affiliates
and each of their officers, directors, agents, employees, successors and
assigns) irrevocably waives any and all claims it may have against BP GROUP with
respect to the matters set forth in this Section 14.1.


14.2 Each of the Parties expressly waives and agrees not to seek indirect,
consequential, punitive or exemplary damages of any kind with respect to any
dispute arising out of or relating to this Agreement or breach hereof.


14.3 Company: (a) waives all rights in redhibition pursuant to Louisiana Civil
Code Articles 2520, et seq.; (b) acknowledges that this express waiver shall be
considered a material and integral part of this Agreement and the consideration
thereof; and (c) acknowledges that this waiver has been brought to the attention
of Company, has been explained in detail and that Company has voluntarily and
knowingly consented to this waiver of warranty of fitness and warranty against
redhibitory vices and defects for the Properties.

 
-18-

--------------------------------------------------------------------------------

 

14.4 To the extent applicable to the Properties, Company hereby waives the
provisions of the Louisiana Unfair Trade Practices and Consumer Protection Law
(La. R.S. 51:1402, et seq.). Company warrants and represents that it: (a) is
experienced and knowledgeable with respect to the oil and gas industry generally
and with transactions of this type specifically; (b) posses ample knowledge,
experience and expertise to evaluate independently the merits and risks of the
transactions herein contemplated; and (c) is not in a significantly disparate
bargaining position.


ARTICLE XV
NOT CONSTRUED AGAINST DRAFTER


15.1 The Parties acknowledge that they have had an adequate opportunity to
review each and every provision contained in this Agreement, including the
opportunity to submit the same to legal counsel for review and comment. Based on
said review and consultation, the Parties agree with each and every term
contained in this Agreement. Based on the foregoing, the Parties agree that the
rule of construction that a contract be construed against the drafter, if any,
shall not be applied in the interpretation and construction of this Agreement.


ARTICLE XVI
CONSPICUOUSNESS OF PROVISIONS


16.1 The Parties acknowledge that the provisions contained in this Agreement
that are set out in “bold” satisfy any requirement at law or in equity that
provisions contained in a contract be conspicuously marked or highlighted.


ARTICLE XVII
MISCELLANEOUS PROVISIONS


17.1 The terms and conditions of this Agreement (including the Exhibits) shall
be binding upon and inure to the benefit of the Parties and their successors and
permitted assigns, and the terms, covenants and conditions shall be covenants
running with the Properties and with each transfer or assignment of the
Properties, or portion thereof.


17.2 If any provision of this Agreement is declared invalid or unenforceable,
such declaration shall not affect the validity of the other provisions of this
Agreement, which other provisions shall continue and remain in full force and
effect.


17.3 This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 
-19-

--------------------------------------------------------------------------------

 

17.4 The article headings in this Agreement are inserted for convenience and
identification only, and are in no way intended to describe, interpret, define,
extend or limit the scope or intent of this Agreement or any provisions hereof.


17.5 This Agreement may be amended, modified, changed, altered or supplemented
only by written instrument (not electronic) duly executed by the parties hereto
which specifically refers to this Agreement.



 
-20-

--------------------------------------------------------------------------------

 

17.6 The following constitute all of the exhibits to this Agreement (the
“Exhibits”) and are attached hereto and incorporated by reference herein:


Exhibit “A” Lease Schedule
Exhibit “B” Map of the Contract Area
Exhibit “C” Plat of the Initial Well
Exhibit “D” Well Information Requirements
Exhibit “E” Form of Partial Assignment
Exhibit “F” Form of Operating Agreement
Exhibit “G” Insurance Requirements
Exhibit “H” Caribou Prospect Tax Partnership Provisions
Exhibit “I” Copy of Farmout Agreement
Exhibit “J” Wiring Instructions


 
EXECUTED by the Parties on the date(s) indicated in the acknowledgments below,
but effective as of the Effective Date. 
 

 
BP AMERICA PRODUCTION COMPANY
/s/ Peter Wroe Foster
   
Witness
         
Peter Wroe Foster
   
Full Name (Typed or Printed)
       
By: /s/ Stacy J. Garvin
   
Stacey J. Garvin
/s/ Teresa L. Bowerman
 
Attorney-in-Fact
Witness
         
Teresa L. Bowerman
   
Full Name (Typed or Printed)
                   
TRUE NORTH ENERGY CORP.
/s/ Peter Wroe Foster
   
Witness
         
Peter Wroe Foster
   
Full Name (Typed or Printed)
       
By: /s/ John Folnovic
     
/s/ Teresa L. Bowerman
 
Name: John Folnovic
Witness
        Title: President and CEO
Teresa L. Bowerman
 
Full Name (Typed or Printed)
   


 
-21-

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS



STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§



On this 6th day of October, 2006, before me appeared STACEY J. GARVIN, to me
personally known, who, being by me duly sworn, did say that he is
Attorney-in-Fact for BP AMERICA PRODUCTION COMPANY, and that said instrument was
signed on behalf of said corporation.


Given under my hand and seal this 6th day of October, 2006
 
My Commission Expires:
4/19/2010
/s/ Charles J. Davis Jr.
   
Notary Public, State of Texas
         
Charles J. Davis Jr.
   
Name (Typed or Printed)
         
00470667-9
   
Notary’s Identification Number





 
STATE OF TEXAS
§
 
§
COUNTY/PARISH OF HARRIS
§



On this 6th day of October, 2006, before me appeared John Folnovic, to me
personally known, who, being by me duly sworn, did say that he or she is Chief
Executive Officer of or for TRUE NORTH ENERGY CORP., and that said instrument
was signed on behalf of said corporation.
 
Given under my hand and seal this 6th day of October, 2006
 
My Commission Expires:
4/19/2010
/s/ Charles J. Davis Jr.
   
Notary Public, State of Texas
         
Charles J. Davis Jr.
   
Name (Typed or Printed)
         
00470667-9
   
Notary’s Identification Number

 
 
-22-

--------------------------------------------------------------------------------

 